1

2

3

4

5                                   UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7

8    ROGER WALKER,                                       Case No. 1:16-cv-01665-AWI-EPG (PC)
9                      Plaintiff,                        ORDER DENYING UNITED STATES
                                                         MARSHALS SERVICE’S REQUEST FOR
10          v.                                           REIMBURSEMENT
11   TIM POOLE, et al.,                                  (ECF NO. 62)
12                     Defendants.
13

14          On November 15, 2018, the United States Marshals Service requested reimbursement of

15   the cost of serving defendant Perryman under Federal Rule of Civil Procedure 4(d)(2). (ECF No.

16   62). On December 21, 2018, defendant Perryman filed a response, indicating that she never

17   received a request to waive service of process. (ECF No. 68).

18          As it appears that defendant Perryman never received a request for waiver of service of

19   process, the United States Marshals Service is not entitled to reimbursement of the cost of serving

20   defendant Perryman. Federal Rule of Civil Procedure 4(d)(1), (2).

21          Accordingly, IT IS ORDERED that the United States Marshals Service’s request for

22   reimbursement of the cost of serving defendant Perryman is DENIED.

23
     IT IS SO ORDERED.
24

25      Dated:     January 7, 2019                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     2
